                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
KATHY PELLMAN,                                   :
                       Plaintiff                 :    CIVIL ACTION NO. 3:17-1481
          v.                                     :        (JUDGE MANNION)
NANCY A. BERRYHILL, Acting       :
Commissioner of Social Security,
                                 :
         Defendant
                                            ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          the report of Judge Arbuckle, (Doc. 12), is ADOPTED IN
                       ITS ENTIRETY;
          (2)          the plaintiff’s appeal of the final decision of the
                       Commissioner partially denying her claims for DIB and SSI
                       benefits, (Doc. 1), is DENIED, and the Commissioner’s
                       decision is AFFIRMED;
          (3)          the plaintiff’s objections to the report of Judge Arbuckle,
                       (Doc. 15), are OVERRULED; and
          (4)          the Clerk of Court is directed to CLOSE THIS CASE.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

Date: May 30, 2019
17-1481-01-ORDER.wpd
